Name: Council Regulation (EEC) No 1365/87 of 18 May 1987 amending Regulation (EEC) No 4034/86 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 87 Official Journal of the European Communities No L 129/ 15 COUNCIL REGULATION (EEC) No 1365/87 of 18 May 1987 amending Regulation (EEC) No 4034/86 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1987 and certain conditions under which they may be fished Whereas, in order to ensure rational management, catch quotas should be allocated between the Member States so as to guarantee the relative stability of fishing ; whereas, in the case in question, this allocation should be made so as to reflect a relationship between the rights which each of the Member States may claim and the structural situation which has developed in these circumstances ; Whereas the allocation of the share of the cod stock avai ­ lable to the Community in the area in question is entirely without prejudice to the rights and obligations deriving from the Treaty of Paris of 1920, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 1 1 of that Regulation, Having regard to the proposal from the Commission, Whereas under Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to fix the total allo ­ wable catches by stock or group of stocks, the share avai ­ lable to the Community and the specific conditions under which those catches must be made ; whereas, under the terms of Article 4 of that Regulation, the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 4034/86 (2) fixed, for certain fish stocks and groups of fish stocks, the total allo ­ wable catches for 1987 and certain conditions under which they may be fished ; Whereas Regulation (EEC) No 4034/86 fixed the share available to the Community for the stock of cod in the region of Spitsbergen and Bear Island (ICES division lib); Whereas fishing for this Community share may take place only after allocation to Member States ; HAS ADOPTED THIS REGULATION : Article 1 The figures relating to cod in ICES division II b in Annex II to Regulation (EEC) No 4034/86 are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 24, 27. 1 . 1983, p . 1 . (2 OJ No L 376, 31 . 12. 1986, p . 39 . No L 129/ 16 Official Journal of the European Communities 19 . 5 . 87 ANNEX Stock Member1 State 1987 quota (tonnes) Species Geographical regions ICES or NAFO zone Cod Spitsbergen and Bear Island lib Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 3 200 10 900 1 800 2 300 2 700 100 (  ) EEC Total 21 000 (*) Except for Germany, Spain, France, Portugal and the United Kingdom.